EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Jovan Jovanovic on 3/8/21. 
	The application has been amended as follows:
Claims 9-13 are cancelled. 

Allowable Subject Matter
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-8 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a raster mesh (1) which is spread out over a classical touch screen device (2), thus enabling the blind and visually impaired people spatial orientation on the otherwise smooth surface of the screen and hence the possibility of effective use of any type of modern serial device, which is able to express by touch a vibration of different intensity and the multipoint touch by the vibration of different intensity and/or frequency. The communication with the blind or visually impaired users proceeds via composite braille characters, in the form of a spatial matrix, size 2x3 (6), two-dimensional graphic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID E CHOI/Primary Examiner, Art Unit 2174